Exhibit 16.1 Letter on change of certifying accountant Child, Van Wagoner & Bradshaw, PLLC 5296 South Commerce Drive, Suite 300 Salt Lake City, Utah84117-4977(801) 281-4700 August 15, 2012 Securities and Exchange Commission treet,NE Washington, D.C. 20549 Ladies and Gentlemen: The firm ofChild, Van Wagoner & Bradshaw, PLLCwas previously principal accountant for Coastal Pacific Mining Corp.(the "Company") and reported on the financial statements ofthe Company for the years endedApril 30,2011and2010 .On or about August 1, 2012, we changed our accounting practice fromChild, Van Wagoner & Bradshaw, PLLC to Anderson Bradshaw PLLC. We have read the Company's statements includedinits Form 6-K datedAugust 15 , 2012,andagree with such statements. Very truly yours, /s/Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC
